UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-140436-14 Merrill Lynch Mortgage Investors, Inc. (Exact name of registrant as specified in its charter) 250 Vesey Street, 4 World Financial Center, 10th Floor, New York, New York 10080, (212) 449-0357 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) First Franklin Mortgage Loan Trust, Series 2007-FFC (Exact name of issuing entity as specified in its charter) A-1, A-2A, A-2B, M-1, M-2, M-3, M-4, B-1, B-2, B-3, and R (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 18 Pursuant to the requirements of the Securities Exchange Act of 1934, Merrill Lynch Mortgage Investors, Inc.,has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. First Franklin Mortgage LoanTrust, Series2007-FFC Home Loan Services, Inc., as Servicer Date: January 23, 2008 /s/ Steven A. Baranet Name: Steven A. Baranet Title: Vice President
